DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-24 are pending in the application with claims 2 and 16-24 withdrawn. Claims 1 and 3-14 are examined herein.

Response to Arguments
Applicant's arguments and amendments filed 01/26/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the drawings and specification overcome some, but not all, of the drawing objections, the remaining objections repeated herein.

Applicant’s amendment to the specification overcomes the specification objection of record.

Applicant’s amendments to the claims overcome the claim objections, 35 U.S.C. 112(a) rejections, and 35 U.S.C. 112(b) rejections of record, but have created new issues as discussed further below. 

Regarding the claim interpretation under 35 U.S.C. 112(f), amended claim 1 recites “an electrode mechanism … that submerses the first electrode into the molten salt receptacle.” This 

Applicant argues “Dodson only describes the molten salt 30 is in contact with the sacrificial material 512 and not in contact with the electrode” (Remarks, p. 14). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the electrode is in contact with the molten salt) are not recited in the rejected claim(s).  Rather, the claim merely requires the electrode be submersed in the molten salt, which is disclosed by Dodson ([0040]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues “Kim does not disclose electrodes submersed within a molten salt mixture where the molten salt mixture includes one or more molten salts and one or more fission products” (Remarks, p. 14). However, Examiner notes that Kim was not relied upon for teaching this feature, rather the rejection applied Dodson for disclosing these features (see Non-Final Rejection dated 07/26/2021, para. 37). Dodson discloses a first electrode submersed in a molten salt mixture comprising one or more molten salts and one or more fission products and a second electrode, and further discloses applying a potential between the electrodes to produce an electrochemical reaction 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 280, 285.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the second electrode as a part of a vessel wall of a molten salt and a vessel wall of a molten salt loop conduit within the molten salt receptacle (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an electrode mechanism … that submerses the first electrode within the molten salt mixture” in claim 1.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites “wherein the second electrode is a part of a vessel wall of a molten salt chemical separation channel and/or a vessel wall of a molten salt loop conduit within the molten salt receptacle.” This limitation is unclear. The phrase “and/or” suggests that the second electrode can (1) be part of a vessel wall of a molten salt chemical separation channel, (2) be part of a vessel wall of a molten salt conduit loop, or (3) be a part of a vessel wall of a molten salt chemical separation channel and be part of a vessel wall of a molten salt conduit loop. However, parent claims 1 and 11 recite a single second and the conduit. Are there multiple second electrodes? 

Claim 4 is further indefinite because the structures of the “molten salt chemical separation channel” and the “molten salt loop conduit” are unclear. First, it is unclear whether both the molten salt chemical separation channel (and its vessel wall) and the molten salt loop conduit (and its vessel wall) are located within the molten salt receptacle, or only the molten salt loop conduit (and its vessel wall) are located within the molten salt receptacle. Additionally, it is unclear what feature or structure of the channel makes it a “molten salt chemical separation channel.” Parent claim 1 recites an electrochemical reaction between the first electrode and the one or more fission products. Is the channel somehow related to this function? What distinguishes a “molten salt chemical separation channel” from a “molten salt loop conduit”? Can a molten salt chemical separation channel also be a molten salt loop conduit? The structural and/or functional relationship between the molten salt chemical separation channel, the vessel wall of the molten salt chemical separation channel, the molten salt loop conduit, the vessel wall of the molten salt loop conduit, and the remaining structures of the molten salt reactor as recited in parent claim 1 is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim(s) 1, 3-8, 10-11, and 13 is/are rejected as being unpatentable over US Publication No. 2017/0294241 (“Dodson”) in view of KR Publication No. 101739810 (“Kim”) (citations refer to previously provided machine translation).


Regarding claim 1, Dodson discloses (see Figs. 1, 3) a molten salt reactor (1) comprising:
a molten salt receptacle (50) having a molten salt mixture (30) disposed within the molten salt receptacle, the molten salt mixture comprising one or more molten salts and one or more fission products ([0023]);
a first electrode (510);
a second electrode (511);
an electrode mechanism (“robotic arm”) coupled with the first electrode that submerses the first electrode into the molten salt receptacle such that the first electrode is submersed within the molten salt mixture ([0040]); and
a power source (518) that places an electric potential between the first electrode and the second electrode ([0041], [0044]), wherein the electrical potential between the first electrode and the second electrode produces an electrochemical reaction between the electrode and the one or more fission products in the molten salt mixture ([0038], [0044]).

Dodson does not disclose the electrochemical reaction causes some of the one or more fission products to be plated on the first electrode. 

	Kim teaches (see Fig. 1) an apparatus (1) for chemically separating products in spent nuclear fuel using a first electrode (14) and a second electrode (12) ([0028]), wherein an electrode mechanism (21, 22, 23) submerses the first electrode into a receptacle (10), and a power source places an electrical potential between the first electrode and the second electrode, producing an electrochemical reaction causing some of the one or more fission products (51) to be plated on the first electrode ([0026], [0028]-[0029], [0044]).



Regarding claim 3, Dodson in view of Kim teaches the reactor of claim 1. Kim further teaches a mechanism (21, 22, 23) for lifting an electrode, the mechanism comprising a raise (23) and slide (22) electrode mechanism (Fig. 1, [0032]).

It would have been obvious to a POSA to modify the reactor of Dodson-Kim in view of the raise and slide electrode mechanism teaching of Kim for the predictable purpose of independently controlling the horizontal and vertical position of the electrode (Kim, [0012], [0032]).

Regarding claim 5, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the molten salt mixture comprises an actinide bearing salt ([0023]; thorium, protactinium, uranium, neptunium, plutonium, americium, and curium are actinides), and wherein the first electrode does not react with the actinides within the actinide bearing salt ([0038]; see [0034]; Dodson discloses the first electrode comprises uranium which is disclosed as a suitable electrode material in [0036] of the instant specification).

Regarding claim 6, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the molten salt mixture comprises an actinide bearing salt ([0023]; thorium, protactinium, uranium, neptunium, plutonium, americium, and curium are actinides).

Regarding claims 7 and 8, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the electrode comprises uranium ([0037]; uranium is an actinide). 

Regarding claim 10, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the molten salt mixture comprises a fluoride and chloride salt ([0023]).

Regarding claim 11, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses wherein the second electrode is disposed within or in contact with the molten salt mixture within the molten salt receptacle (Fig. 3).

Regarding claim 4, Dodson in view of Kim teaches the reactor of claim 11. Dodson further discloses wherein the second electrode is a part of a vessel wall (500) of a molten salt chemical separation channel or a vessel wall of a molten salt loop conduit within the molten salt receptacle (Fig. 3).

Regarding claim 13, Dodson in view of Kim teaches the reactor of claim 1. Dodson further discloses the reactor further comprises a chemical separation chamber (60) which encloses a noble gas (Fig. 2, [0032]; krypton and xenon are noble gases).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view of Kim further in view of US Patent No. 4,193,853 (“Childs”).

Regarding claim 9, Dodson in view of Kim teaches the reactor of claim 1. Kim further teaches an electrode mechanism (21, 22, 23) which moves an electrode (14) to submerse the electrode into a first 

A POSA would have been motivated to modify the reactor of Dodson-Kim in view of the electrode mechanism teachings of Kim for the predictable of removing and separating products deposited on the electrode, simplifying the transfer mechanism of the electrode, and controlling the conditions within the separating apparatus (Kim, [0004], [0006], [0020]).

Kim does not teach the receptacle having a solvent.

Childs teaches (see Fig. 1) a solvent receptacle (10) having a solvent (12) disposed in the solvent receptacle, wherein a component (18) containing fission products is submersed in the solvent receptacle and a power source (“DC current”) applies an electrical potential which produces an electrochemical reaction, wherein the electrochemical reaction results in the one or more products on the component to be deposited into the solvent (1:53-56, 3:45-48, 3:62-66).

It would have been obvious to a POSA to modify the reactor of Dodson-Kim in view of the solvent receptacle teachings of Childs because Childs teaches this method reduces the amount of residual products on the component compared to methods utilizing physical processes (1:42-56, 2:1-15).

The power source of Dodson-Kim-Childs is designed to adjust and change the electrical potential between the first electrode and the second electrode, as disclosed by Dodson ([0044]). Childs further suggests reversing the potential to control where the products are deposited (3:45-54). Therefore, a 

Regarding claim 12, Dodson in view of Kim further in view of Childs teaches the reactor of claim 9. Childs further teaches another electrode (14) disposed within or in contact with the solvent within the solvent receptacle (Fig. 1). A POSA would have been motivated to combine Dodson, Kim, and Childs as discussed above with regards to claim 9.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view Kim further in view of US Publication No. 2017/0337995 (“Anderson”).

Regarding claim 14, Dodson in view of Kim teaches the reactor of claim 13. Dodson further discloses the chemical separation chamber (60) is coupled with the molten salt receptacle (Fig. 2), and wherein the chemical separation chamber comprises a mechanism for removing and collecting one or more gases ([0032]). However, Dodson does not explicitly disclose the mechanism is a getter.

Anderson teaches (see Figs. 1-3) a molten salt reactor (100) comprising a separation chamber (302) comprising a getter to collect one or more gases ([0017], [0026], [0031]).

A POSA would have been motivated to combine Anderson’s getter with the reactor of Dodson-Kim for the predictable purpose of filtering and removing cesium and because Anderson teaches “[b]y using the cesium getter, the reticulated vitreous carbon system may be removed from the system” ([0026]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646